1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10

11   INNOVATIVE BOWLING PRODUCTS,              Case No. 2:19-cv-00177-MCE-AC
     LLC, a Pennsylvania limited liability
12   company; JOHN JAMESON, an individual;
     and DAVID LYNCH, and individual,          CASE SCHEDULING ORDER REGARDING
13                                             PLEADINGS
                         Plaintiffs,
14
           v.
15
     EXACTACATOR, INC., a California
     corporation; JAMES NESBITTT, an
16   individual; BARBARA NESBITT, an
     individual; JOHN NAKASHIMA, an
17   individual; STEPHEN GROOM, an
     individual; SHELLEY HOLCOMB-
18   ROGERS, an individual; NAKASHIMA
     GOLF, INC., a California corporation.
19
                         Defendants.
20
                  and
21
     EXACTACATOR, INC., a California
22   corporation,

23                       Counterclaimant,

24         v.

25   INNOVATIVE BOWLING PRODUCTS,
     LLC, a Pennsylvania limited liability
26   company, JOHN JAMESON, an individual,
     and DAVID LYNCH, an individual,
27
                         Counter-Defendants.
28
                                               1
1           In accordance with Defendant Exactacator’s unopposed Motion for Case Scheduling
2    Order re Pleadings (ECF No. 29), the deadline for Exactacator to file an answer and
3    counterclaim(s) to the First Amended Complaint (ECF No. 27) is fourteen (14) days from the date
4    of the entry of any ruling by the Court on the Partial Motion to Dismiss (ECF No. 30).
5           IT IS SO ORDERED.
6
     Dated:     April 7, 2020
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
